ERICKSON, Justice,
specially concurring:
I concur in the result reached by the court and would reverse the trial court’s order to suppress. I write separately to emphasize my view that the totality of the circumstances establishes that the defendant’s statement relating to the Kwik-Way robbery was voluntary.
The defendant agreed to be questioned at the police station about the sexual assault charge that was made against him by his former sister-in-law. After the defendant arrived at the police station and answered questions about the sexual assault, the police officers described to him in detail the facts and reports that they had been given regarding the Kwik-Way robbery. Without any explicit questioning about the robbery, the defendant admitted committing the crime. The defendant had been ad*502vised of his Miranda rights, and the entire interview was concluded in a very short period of time. Even though the two crimes were unrelated, the same officers were responsible for investigating both offenses. The defendant’s admission of responsibility for the robbery cannot be attributed to any police misconduct or coercion of the defendant.
In my view, both People v. Spring, 713 P.2d 865 (Colo.1985), and Jones v. People, 711 P.2d 1270 (Colo.1986), are fact-specific cases that reiterate that the admissibility of a statement made by a defendant after a Miranda warning has been given depends on a review of the totality of the circumstances. The two unrelated crimes in Spring were offenses under both federal and Colorado statutes and were subject to investigation by both federal and state law enforcement officers. Investigation of a federal firearms violation by federal agents resulted in the defendant’s confession to the state crime of murder. The facts set forth in part I of the court’s opinion clearly indicate that the statement made by the defendant in which he admitted responsibility for the Kwik-Way robbery was voluntary and should not have been suppressed.
Accordingly, I would reverse the trial court order to suppress.